EXHIBIT 10.4

 

Purchase Agreement
(KNRC/Equipment Leases)

 

This PURCHASE AGREEMENT is made and entered into as of July 9, 2004 (the
“Effective Date”) by and between CROWN PACIFIC PARTNERS, L.P., a Delaware
limited partnership (“Seller”), Debtor-in-Possession under Jointly Administered
Case No. 03-11258-PHX-RJH (the “Case”) in the United States Bankruptcy Court for
the District of Arizona (the “Bankruptcy Court”) filed on June 29, 2003 under
Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”), and
INTERNATIONAL FOREST PRODUCTS LIMITED, a British Columbia corporation (“Buyer”).

 

Recitals:

 

A.            Seller (i) owns all of the issued and outstanding capital stock of
Klamath Northern Railway Company, an Oregon corporation (“Klamath Northern”).
Klamath Northern owns and operates a short-line railroad in central Oregon that
serves a sawmill owned by CPLP (this term and all other capitalized terms used
herein having the respective meanings set forth in Section 9.1) in Gilchrist,
Oregon, and (ii) is party to certain equipment leases more fully described
herein.

 

B.            CPLP and Buyer have entered into that certain Asset Purchase
Agreement (Mills) of even date herewith (the “Mill Agreement”), pursuant to
which CPLP has agreed to sell to Buyer, and Buyer has agreed to purchase from
CPLP, on the terms and conditions set forth therein, certain sawmills and other
assets owned by CPLP, including the sawmill served by Klamath Northern.

 

C.            Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the Klamath Northern Stock and the Equipment Leases, in each case on the
terms and conditions set forth herein.

 

Agreements:

 

In consideration of the foregoing, the mutual covenants of the parties set forth
in this Agreement, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties, intending to be legally
bound, agree as follows:

 


1.             AGREEMENT TO PURCHASE AND SELL. ON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH IN THIS AGREEMENT, SELLER AGREES TO SELL, TRANSFER, ASSIGN,
CONVEY, AND DELIVER TO BUYER, AND BUYER AGREES TO PURCHASE FROM SELLER, THE
FOLLOWING ASSETS, FREE AND CLEAR OF ALL LIENS:


 


1.1           KLAMATH NORTHERN STOCK. ALL OF THE ISSUED AND OUTSTANDING CAPITAL
STOCK OF KLAMATH NORTHERN, ON A FULLY DILUTED BASIS AS OF THE CLOSING DATE (THE
“KLAMATH NORTHERN STOCK”); AND


 


1.2           EQUIPMENT LEASES. ALL RIGHT, TITLE, AND INTEREST OF SELLER IN AND
TO THOSE CERTAIN LEASES OF EQUIPMENT LISTED ON THE ATTACHED SCHEDULE 1.2 (THE
“EQUIPMENT LEASES”).


 


2.             PURCHASE PRICE AND PAYMENT; ASSUMPTION OF LIABILITIES; CURE
COSTS.


 


2.1           PURCHASE PRICE AND PAYMENT. IN CONSIDERATION OF THE SALE,
TRANSFER, ASSIGNMENT, CONVEYANCE, AND DELIVERY TO BUYER OF THE KLAMATH NORTHERN
STOCK AND THE EQUIPMENT LEASES, BUYER SHALL, AT THE CLOSING, PAY TO SELLER, BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE, GOOD FUNDS, AN AMOUNT (THE “PURCHASE
PRICE”) EQUAL TO (I) FIFTY-ONE THOUSAND DOLLARS ($51,000), MINUS (II) THE
AGGREGATE AMOUNT OF THE CURE COSTS, IF ANY.


 


2.2           ALLOCATION OF PURCHASE PRICE. THE PURCHASE PRICE SHALL BE
ALLOCATED (I) $1,000 TO THE KLAMATH NORTHERN STOCK AND (II) $50,000 TO THE
EQUIPMENT LEASES.


 

1

--------------------------------------------------------------------------------


 


2.3           ASSUMPTION OF LIABILITIES. BUYER SHALL ASSUME AND PAY, PERFORM,
AND DISCHARGE IN THE ORDINARY COURSE OF BUSINESS IN ACCORDANCE WITH THEIR
RESPECTIVE TERMS, SUBJECT TO ANY DEFENSES OR CLAIMED OFFSETS ASSERTED IN GOOD
FAITH AGAINST THE OBLIGEE TO WHOM SUCH LIABILITIES OR OBLIGATIONS ARE OWED, ALL
LIABILITIES AND OBLIGATIONS OF SELLER UNDER THE EQUIPMENT LEASES ARISING FROM
AND AFTER THE CLOSING DATE (THE “ASSUMED LIABILITIES”).


 


2.4           CURE COSTS. BUYER AGREES TO SATISFY, AS AND WHEN DUE, ALL CURE
OBLIGATIONS DUE AND OWING UNDER THE EQUIPMENT LEASES WHICH THE BANKRUPTCY COURT
ORDERS TO BE PAID AS A CONDITION TO SELLER’S ASSUMPTION AND ASSIGNMENT TO BUYER
OF THE EQUIPMENT LEASES IN ACCORDANCE WITH SECTION 365 OF THE BANKRUPTCY CODE
(THE “CURE COSTS”). TO SELLER’S KNOWLEDGE, AS OF THE EFFECTIVE DATE THERE ARE NO
CURE COSTS ASSOCIATED WITH THE EQUIPMENT LEASES.


 


3.             PRE-CLOSING MATTERS.


 


3.1           CONDUCT OF KLAMATH NORTHERN’S BUSINESS.


 

3.1.1        BETWEEN THE EFFECTIVE DATE AND THE CLOSING DATE, SELLER SHALL CAUSE
KLAMATH NORTHERN TO:

 

(A)           CONDUCT THE BUSINESS AND OPERATE AND MAINTAIN ITS ASSETS IN THE
ORDINARY COURSE OF BUSINESS, EXCEPT AS MAY OTHERWISE BE PROVIDED HEREIN; AND

 

(B)           USE ITS COMMERCIALLY REASONABLE EFFORTS TO MAINTAIN THE RELATIONS
AND GOODWILL WITH EMPLOYEES, SUPPLIERS, CUSTOMERS, AND OTHERS HAVING BUSINESS
RELATIONSHIPS WITH IT.

 

3.1.2        BETWEEN THE EFFECTIVE DATE AND THE CLOSING DATE, SELLER SHALL NOT
SUFFER OR PERMIT KLAMATH NORTHERN TO:

 

(A)           SELL, LEASE, OR OTHERWISE TRANSFER OR DISPOSE OF ANY MATERIAL
ASSETS, OR ANY INTEREST THEREIN, OTHER THAN TRANSFERS AND DISPOSITIONS MADE IN
THE ORDINARY COURSE OF BUSINESS, OR PERMIT OR ALLOW ANY MATERIAL ASSETS TO
BECOME SUBJECT TO ANY LIEN (OTHER THAN PERMITTED ENCUMBRANCES);

 

(B)           ISSUE, SELL, OR PLEDGE ANY STOCK OR ANY WARRANTS OR OTHER RIGHTS
TO ACQUIRE STOCK;

 

(C)           INCUR OR ASSUME ANY DEBT FOR BORROWED MONEY OR INCUR ANY MATERIAL
LIABILITY OR OBLIGATION;

 

(D)           ASSUME, GUARANTEE, ENDORSE, OR OTHERWISE BECOME LIABLE OR
RESPONSIBLE (WHETHER DIRECTLY, CONTINGENTLY, OR OTHERWISE) FOR THE OBLIGATIONS
OF ANY OTHER PERSON, EXCEPT IN THE ORDINARY COURSE OF BUSINESS;

 

(E)           MAKE ANY LOANS OR ADVANCES TO, OR ANY INVESTMENTS IN, ANY PERSON;

 

(F)            MAKE ANY COMMITMENT FOR CAPITAL EXPENDITURES FOR ADDITIONS TO
PROPERTY, EQUIPMENT, OR FACILITIES TO BE MADE AFTER THE CLOSING DATE;

 

(G)           CHANGE ANY OF THE ACCOUNTING PRINCIPLES OR PRACTICES USED BY IT,
EXCEPT AS MAY BE REQUIRED BY GENERALLY ACCEPTED ACCOUNTING PRINCIPLES;

 

(H)           AMEND ANY OF ITS ORGANIZATIONAL DOCUMENTS;

 

(I)            ENTER INTO ANY NEW EMPLOYMENT, SEVERANCE, CONSULTING, OR SALARY
CONTINUATION CONTRACT OR GRANT ANY INCREASES IN COMPENSATION OR OTHER BENEFITS;

 

2

--------------------------------------------------------------------------------


 

(J)            OTHERWISE MODIFY OR AMEND THE TERMS OF EMPLOYMENT OF ANY OF ITS
EMPLOYEES, ADOPT ANY EMPLOYEE BENEFIT PLAN, OR TERMINATE MORE THAN FIVE (5)
EMPLOYEES; OR

 

(K)           ENTER INTO ANY CONTRACT AGREEING TO DO ANY OF THE FOREGOING.

 

3.1.3        PRIOR TO THE CLOSING, SELLER SHALL CAUSE KLAMATH NORTHERN TO (I)
SATISFY ALL OF ITS DEBTS, LIABILITIES, AND OBLIGATIONS ACCRUING UP TO THE
CLOSING DATE (OTHER THAN A PAYABLE OWED TO CROWN PACIFIC, LTD., AN AFFILIATE OF
SELLER, IN AN AMOUNT NOT TO EXCEED $4,000), (II) DISTRIBUTE ALL OF ITS CASH AND
CASH EQUIVALENTS TO SELLER, AND (III) CLOSE ALL OF ITS BANK ACCOUNTS. BUYER
ACKNOWLEDGES AND AGREES CPLP WILL, PRIOR TO THE CLOSING DATE, WRITE OFF ALL
ACCOUNTS RECEIVABLE OWING TO CPLP FROM KNRC, BEING IN AN AGGREGATE AMOUNT NOT TO
EXCEED $450,000.

 


3.2           ACCESS TO INFORMATION. BETWEEN THE EFFECTIVE DATE AND THE CLOSING
DATE, SELLER SHALL, UPON REASONABLE ADVANCE NOTICE FROM BUYER TO SELLER, (I)
CAUSE KLAMATH NORTHERN TO AFFORD TO BUYER AND ITS REPRESENTATIVES ACCESS (DURING
NORMAL BUSINESS HOURS), IN A MANNER SO AS NOT TO INTERFERE WITH KLAMATH
NORTHERN’S NORMAL OPERATIONS AND SUBJECT TO REASONABLE RESTRICTIONS IMPOSED BY
SELLER, TO THE BUSINESS EMPLOYEES AND TO KLAMATH NORTHERN’S ASSETS, INCLUDING
ITS BOOKS AND RECORDS, (II) AFFORD TO BUYER AND ITS REPRESENTATIVES ACCESS
(DURING NORMAL BUSINESS HOURS), IN A MANNER SO AS NOT TO INTERFERE WITH THE
NORMAL OPERATIONS OF SELLER AND ITS AFFILIATES AND SUBJECT TO REASONABLE
RESTRICTIONS IMPOSED BY SELLER, TO EMPLOYEES OF SELLER AND ITS AFFILIATES WHO
ARE INVOLVED IN THE OPERATION OF KNRC, AND (III) CAUSE THE BUSINESS EMPLOYEES
AND SELLER’S REPRESENTATIVES TO FURNISH BUYER WITH SUCH INFORMATION WITH RESPECT
TO KLAMATH NORTHERN, ITS ASSETS AND LIABILITIES, AND THE EQUIPMENT LEASES AS MAY
BE WITHIN SELLER’S OR KLAMATH NORTHERN’S POSSESSION OR CONTROL AND AS BUYER MAY
REASONABLY REQUEST. BUYER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS SECTION
3.2 IS INTENDED TO GIVE RISE TO ANY CONTINGENCY TO BUYER’S OBLIGATION TO PROCEED
WITH THIS TRANSACTION AS PROVIDED IN THIS AGREEMENT.


 


3.3           BANKRUPTCY COURT APPROVAL. PROMPTLY FOLLOWING THE EFFECTIVE DATE,
SELLER SHALL FILE ONE OR MORE MOTIONS WITH THE BANKRUPTCY COURT REQUESTING, AND
SHALL THEREAFTER USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN, ENTRY OF THE
BIDDING PROCEDURES ORDER AND AN ORDER (THE “APPROVAL ORDER”) WHICH (I) APPROVES
THE SALE OF THE KLAMATH NORTHERN STOCK AND THE EQUIPMENT LEASES TO BUYER ON THE
TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT AND AUTHORIZES SELLER TO
PROCEED WITH THIS TRANSACTION, (II) INCLUDES A SPECIFIC FINDING THAT BUYER IS A
GOOD FAITH PURCHASER OF THE KLAMATH NORTHERN STOCK AND THE EQUIPMENT LEASES AND
IS ENTITLED TO THE PROTECTION AFFORDED BY SECTION 363(M) OF THE BANKRUPTCY CODE,
(III) STATES THAT THE SALE OF THE KLAMATH NORTHERN STOCK AND THE EQUIPMENT
LEASES TO BUYER SHALL BE FREE AND CLEAR OF ALL LIENS WHATSOEVER, EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT, AND (IV) APPROVES SELLER’S ASSUMPTION AND
ASSIGNMENT OF THE EQUIPMENT LEASES PURSUANT TO SECTION 365 OF THE BANKRUPTCY
CODE AND ORDERS BUYER TO PAY ANY CURE AMOUNTS DETERMINED BY THE BANKRUPTCY COURT
TO BE PAYABLE TO THE OTHER PARTIES TO THE EQUIPMENT LEASES AS A CONDITION TO
SUCH ASSUMPTION AND ASSIGNMENT.


 


3.4           FILING WITH SURFACE TRANSPORTATION BOARD. PROMPTLY FOLLOWING THE
EFFECTIVE DATE, THE PARTIES, COOPERATING IN GOOD FAITH, SHALL MAKE SUCH FILINGS
WITH THE U.S. SURFACE TRANSPORTATION BOARD AS MAY BE NECESSARY TO OBTAIN
APPROVAL OF THIS TRANSACTION PURSUANT TO THE EXEMPTION PROCESS AVAILABLE TO
CLASS III RAILROADS SUCH AS KLAMATH NORTHERN (THE “STB APPROVAL”). BUYER AND
SELLER SHALL EACH PAY ONE-HALF OF ANY FEES ASSOCIATED WITH SUCH FILINGS.


 


4.             CONDITIONS TO CLOSING.


 


4.1           SELLER’S CONDITIONS. SELLER’S OBLIGATION TO CLOSE THIS TRANSACTION
SHALL BE SUBJECT TO AND CONTINGENT UPON THE SATISFACTION (OR WAIVER BY SELLER IN
ITS SOLE DISCRETION) OF EACH OF THE FOLLOWING CONDITIONS:


 

4.1.1        ALL REPRESENTATIONS AND WARRANTIES OF BUYER SET FORTH IN THIS
AGREEMENT (CONSIDERED COLLECTIVELY) AND EACH SUCH REPRESENTATION AND WARRANTY
(CONSIDERED INDIVIDUALLY) SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE EFFECTIVE DATE AND SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE CLOSING DATE, AS IF MADE ON THE CLOSING DATE.

 

3

--------------------------------------------------------------------------------


 

4.1.2        ALL OF THE COVENANTS AND OBLIGATIONS THAT BUYER IS OBLIGATED TO
PERFORM OR COMPLY WITH PURSUANT TO THIS AGREEMENT PRIOR TO OR AT THE CLOSING
(CONSIDERED COLLECTIVELY) AND EACH SUCH COVENANT AND OBLIGATION (CONSIDERED
INDIVIDUALLY) SHALL HAVE BEEN PERFORMED AND COMPLIED WITH IN ALL MATERIAL
RESPECTS.

 

4.1.3        AS OF THE CLOSING DATE, THE STB APPROVAL SHALL HAVE BEEN OBTAINED
AND THERE SHALL NOT BE IN EFFECT ANY LEGAL REQUIREMENT OR ANY ORDER THAT
PROHIBITS THE TRANSFER OF THE KLAMATH NORTHERN STOCK OR THE EQUIPMENT LEASES BY
SELLER TO BUYER.

 

4.1.4        SINCE THE EFFECTIVE DATE, THERE SHALL NOT HAVE BEEN COMMENCED OR
THREATENED AGAINST SELLER OR ANY AFFILIATE OF SELLER ANY PROCEEDING (I) SEEKING
MATERIAL DAMAGES OR OTHER MATERIAL RELIEF IN CONNECTION WITH, ANY ASPECT OF THIS
TRANSACTION, OR (II) THAT COULD REASONABLY BE EXPECTED TO HAVE THE EFFECT OF
PREVENTING OR MAKING ILLEGAL THIS TRANSACTION.

 

4.1.5        NEITHER THE CONSUMMATION OF THIS TRANSACTION NOR THE PERFORMANCE OF
SELLER’S OBLIGATIONS HEREUNDER SHALL, DIRECTLY OR INDIRECTLY (WITH OR WITHOUT
NOTICE, LAPSE OF TIME, OR BOTH), CONTRAVENE, CONFLICT WITH, RESULT IN A
VIOLATION OF, OR CAUSE SELLER OR ANY AFFILIATE OF SELLER TO SUFFER ANY MATERIAL
ADVERSE CONSEQUENCE UNDER ANY APPLICABLE LEGAL REQUIREMENT OR ORDER THAT HAS
BEEN PUBLISHED, INTRODUCED, OR OTHERWISE PROPOSED BY OR BEFORE ANY GOVERNMENTAL
AUTHORITY SINCE THE EFFECTIVE DATE.

 

4.1.6        THE BANKRUPTCY COURT SHALL HAVE ENTERED THE APPROVAL ORDER AND SUCH
ORDER SHALL NOT HAVE BEEN STAYED AS OF THE CLOSING DATE.

 


4.2           BUYER’S CONDITIONS. BUYER’S OBLIGATION TO CLOSE THIS TRANSACTION
SHALL BE SUBJECT TO AND CONTINGENT UPON THE SATISFACTION (OR WAIVER BY BUYER IN
ITS SOLE DISCRETION) OF EACH OF THE FOLLOWING CONDITIONS:


 

4.2.1        ALL REPRESENTATIONS AND WARRANTIES OF SELLER SET FORTH IN THIS
AGREEMENT (CONSIDERED COLLECTIVELY) AND EACH SUCH REPRESENTATION AND WARRANTY
(CONSIDERED INDIVIDUALLY) SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE EFFECTIVE DATE AND SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE CLOSING DATE, AS IF MADE ON THE CLOSING DATE.

 

4.2.2        ALL OF THE COVENANTS AND OBLIGATIONS THAT SELLER IS OBLIGATED TO
PERFORM OR COMPLY WITH PURSUANT TO THIS AGREEMENT PRIOR TO OR AT THE CLOSING
(CONSIDERED COLLECTIVELY) AND EACH SUCH COVENANT AND OBLIGATION (CONSIDERED
INDIVIDUALLY) SHALL HAVE BEEN PERFORMED AND COMPLIED WITH IN ALL MATERIAL
RESPECTS.

 

4.2.3        AS OF THE CLOSING DATE, THE STB APPROVAL SHALL HAVE BEEN OBTAINED
AND THERE SHALL NOT BE IN EFFECT ANY LEGAL REQUIREMENT OR ANY ORDER THAT
PROHIBITS THE TRANSFER OF THE KLAMATH NORTHERN STOCK OR THE EQUIPMENT LEASES BY
SELLER TO BUYER.

 

4.2.4        SINCE THE EFFECTIVE DATE, THERE SHALL NOT HAVE BEEN COMMENCED OR
THREATENED AGAINST BUYER OR ANY AFFILIATE OF BUYER ANY PROCEEDING (I) SEEKING
MATERIAL DAMAGES OR MATERIAL OTHER RELIEF IN CONNECTION WITH ANY ASPECT OF THIS
TRANSACTION, OR (II) THAT COULD REASONABLY BE EXPECTED TO HAVE THE EFFECT OF
PREVENTING OR MAKING ILLEGAL THIS TRANSACTION.

 

4.2.5        NEITHER THE CONSUMMATION OF THIS TRANSACTION NOR THE PERFORMANCE OF
BUYER’S OBLIGATIONS HEREUNDER SHALL, DIRECTLY OR INDIRECTLY (WITH OR WITHOUT
NOTICE, LAPSE OF TIME, OR BOTH), CONTRAVENE, CONFLICT WITH, RESULT IN A
VIOLATION OF, OR CAUSE BUYER OR ANY AFFILIATE OF BUYER TO SUFFER ANY MATERIAL
ADVERSE CONSEQUENCE UNDER ANY APPLICABLE LEGAL REQUIREMENT OR ORDER THAT HAS
BEEN PUBLISHED, INTRODUCED, OR OTHERWISE PROPOSED BY OR BEFORE ANY GOVERNMENTAL
AUTHORITY SINCE THE EFFECTIVE DATE.

 

4.2.6        THE BANKRUPTCY COURT SHALL HAVE ENTERED THE APPROVAL ORDER AND SUCH
ORDER SHALL NOT HAVE BEEN STAYED AS OF THE CLOSING DATE.

 

4

--------------------------------------------------------------------------------


 


5.             CLOSING.


 


5.1           TIME AND PLACE OF CLOSING. THE CLOSING SHALL TAKE PLACE AT THE
OFFICES OF BALL JANIK LLP, 101 S.W. MAIN STREET, SUITE 1100, PORTLAND, OREGON,
OR AT SUCH OTHER LOCATION AS THE PARTIES MAY MUTUALLY AGREE. THE CLOSING SHALL
TAKE PLACE CONCURRENTLY WITH THE CLOSING UNDER THE MILL AGREEMENT.


 


5.2           SELLER’S CLOSING DELIVERIES. AT THE CLOSING, SELLER SHALL DELIVER,
OR CAUSE TO BE DELIVERED, TO BUYER:


 

5.2.1        THE ORIGINAL STOCK CERTIFICATES REPRESENTING THE KLAMATH NORTHERN
STOCK DULY ENDORSED BY SELLER (OR ACCOMPANIED BY STOCK POWERS DULY EXECUTED BY
SELLER) FOR TRANSFER TO BUYER;

 

5.2.2        THE ORIGINAL STOCK BOOK, STOCK LEDGER, AND MINUTE BOOK OF KLAMATH
NORTHERN;

 

5.2.3        A COUNTERPART OF AN AGREEMENT TERMINATING THE KNRC MANAGEMENT
CONTRACT WITHOUT ANY FURTHER LIABILITY OR OBLIGATION THEREUNDER, DULY EXECUTED
BY CPLP, CROWN MANAGEMENT, AND KLAMATH NORTHERN;

 

5.2.4        RESIGNATIONS BY ALL OFFICERS AND DIRECTORS OF KLAMATH NORTHERN;

 

5.2.5        GENERAL RELEASES OF ALL CLAIMS (I) BY EACH OF CPLP, CROWN
MANAGEMENT, AND THE OFFICERS AND DIRECTORS OF KLAMATH NORTHERN, MADE IN FAVOR OF
KLAMATH NORTHERN, AND (II) BY KLAMATH NORTHERN MADE IN FAVOR OF EACH OF CPLP,
CROWN MANAGEMENT, AND THE OFFICERS AND DIRECTORS OF KLAMATH NORTHERN;

 

5.2.6        AN ASSIGNMENT AND ASSUMPTION AGREEMENT, IN SUBSTANTIALLY THE FORM
ATTACHED AS EXHIBIT A (THE “ASSIGNMENT AND ASSUMPTION AGREEMENT”), DULY EXECUTED
BY SELLER AND PROVIDING FOR (I) THE ASSIGNMENT TO BUYER OF THE EQUIPMENT LEASES,
AND (II) BUYER’S ASSUMPTION OF THE ASSUMED LIABILITIES AND INDEMNIFICATION OF
SELLER IN RESPECT THEREOF (INCLUDING INDEMNIFICATION IN RESPECT OF ANY LEGAL
FEES OR OTHER COSTS INCURRED BY SELLER IN EXERCISING ITS RIGHT TO INDEMNITY);
AND

 

5.2.7        A CERTIFICATE EXECUTED BY SELLER CERTIFYING TO BUYER THAT EACH OF
SELLER’S REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT WAS TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE EFFECTIVE DATE AND IS TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE AS IF MADE ON THE
CLOSING DATE.

 


5.3           BUYER’S CLOSING DELIVERIES. AT THE CLOSING, BUYER SHALL DELIVER,
OR CAUSE TO BE DELIVERED, TO SELLER:


 

5.3.1        THE PURCHASE PRICE BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE, GOOD
FUNDS TO A BANK ACCOUNT DESIGNATED BY SELLER IN WRITING TO BUYER;

 

5.3.2        THE ASSIGNMENT AND ASSUMPTION AGREEMENT, DULY EXECUTED BY BUYER;

 

5.3.3        A CERTIFICATE EXECUTED BY BUYER CERTIFYING TO SELLER THAT EACH OF
BUYER’S REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT WAS TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE EFFECTIVE DATE AND IS TRUE AND
CORRECT IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE AS IF MADE ON THE
CLOSING DATE; AND

 

5.3.4        APPROPRIATE EVIDENCE OF ALL NECESSARY ACTION BY BUYER IN CONNECTION
WITH THIS TRANSACTION, INCLUDING (I) CERTIFIED COPIES OF RESOLUTIONS DULY
ADOPTED BY BUYER’S BOARD OF DIRECTORS APPROVING THIS TRANSACTION AND AUTHORIZING
THE EXECUTION, DELIVERY, AND PERFORMANCE BY BUYER OF THIS AGREEMENT; AND (II) A
CERTIFICATE AS TO THE INCUMBENCY OF OFFICERS OF BUYER EXECUTING THIS AGREEMENT
AND THE BUYER CLOSING DOCUMENTS.

 


5.4           TAXES. IN ACCORDANCE WITH SECTION 1146(C) OF THE BANKRUPTCY CODE,
THE MAKING OR DELIVERY OF ANY INSTRUMENT TO EVIDENCE, EFFECTUATE, OR PERFECT THE
RIGHTS, TRANSFERS, AND CONVEYANCES CONTEMPLATED BY


 

5

--------------------------------------------------------------------------------


 


THIS AGREEMENT SHALL BE IN CONTEMPLATION OF A PLAN OR PLANS OF REORGANIZATION TO
BE CONFIRMED IN THE CASE AND, AS SUCH, SHALL BE FREE AND CLEAR OF ANY AND ALL
TAXES AND ANY SUCH INSTRUMENT MAY, AT THE REQUEST OF BUYER, CONTAIN AN
ENDORSEMENT TO THAT EFFECT.  IN THE EVENT THAT, NOTWITHSTANDING THE FOREGOING,
ANY TAXES ARE ASSESSED ON THE TRANSFER OF THE KLAMATH NORTHERN STOCK OR THE
EQUIPMENT LEASES TO BUYER, SUCH TAXES SHALL BE PAID BY BUYER AND BUYER SHALL
COMPLETE AND FILE ALL RETURNS ASSOCIATED THEREWITH.


 


6.             REPRESENTATIONS AND WARRANTIES.


 


6.1           SELLER’S REPRESENTATIONS AND WARRANTIES. SELLER REPRESENTS AND
WARRANTS TO BUYER AS FOLLOWS:


 

6.1.1        ORGANIZATION AND GOOD STANDING; SUBSIDIARIES. SELLER IS A LIMITED
PARTNERSHIP DULY FORMED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS
OF THE STATE OF DELAWARE. CROWN MANAGEMENT IS A LIMITED PARTNERSHIP DULY FORMED,
VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE
AND IS THE MANAGING GENERAL PARTNER OF SELLER. KLAMATH NORTHERN IS A CORPORATION
DULY INCORPORATED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OF OREGON. KLAMATH NORTHERN HAS FULL CORPORATE POWER AND AUTHORITY TO
CONDUCT ITS BUSINESS AS IT IS NOW BEING CONDUCTED AND TO OWN AND USE THE
PROPERTIES THAT IT OWNS AND USES. KLAMATH NORTHERN HAS NO SUBSIDIARIES.

 

6.1.2        AUTHORITY; NO CONFLICT.

 

(A)           UPON ENTRY OF THE APPROVAL ORDER, THIS AGREEMENT WILL CONSTITUTE
THE LEGAL, VALID, AND BINDING OBLIGATION OF SELLER, ENFORCEABLE AGAINST SELLER
IN ACCORDANCE WITH ITS TERMS. UPON THEIR EXECUTION AND DELIVERY BY SELLER AT THE
CLOSING, EACH OF THE SELLER CLOSING DOCUMENTS WILL CONSTITUTE THE LEGAL, VALID,
AND BINDING OBLIGATIONS OF SELLER, ENFORCEABLE AGAINST SELLER IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS. SUBJECT TO OBTAINING THE APPROVAL ORDER AND APPLICABLE
PROVISIONS OF BANKRUPTCY LAW, SELLER HAS FULL PARTNERSHIP POWER, AUTHORITY, AND
CAPACITY TO EXECUTE AND DELIVER THIS AGREEMENT AND EACH OF THE SELLER CLOSING
DOCUMENTS AND TO PERFORM ITS OBLIGATIONS HEREUNDER AND THEREUNDER.

 

(B)           UPON ENTRY OF THE APPROVAL ORDER AND OBTAINING THE STB APPROVAL,
NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT, NOR THE PERFORMANCE OF ANY
OF SELLER’S OBLIGATIONS HEREUNDER, NOR THE CONSUMMATION OF THIS TRANSACTION
WILL, DIRECTLY OR INDIRECTLY (WITH OR WITHOUT NOTICE, LAPSE OF TIME, OR BOTH),
(I) CONTRAVENE OR RESULT IN A VIOLATION OF ANY PROVISION OF SELLER’S OR KLAMATH
NORTHERN’S ORGANIZATIONAL DOCUMENTS, OR ANY RESOLUTION ADOPTED BY THE BOARD OF
CONTROL, BY THE GENERAL OR LIMITED PARTNERS OF CROWN MANAGEMENT, BY THE LIMITED
PARTNERS OF SELLER, OR BY THE BOARD OF DIRECTORS OR SHAREHOLDERS OF KLAMATH
NORTHERN; (II) CONTRAVENE OR RESULT IN A VIOLATION OF ANY LEGAL REQUIREMENT OR
ANY ORDER TO WHICH SELLER, KLAMATH NORTHERN, OR ANY OF KLAMATH NORTHERN’S ASSETS
IS SUBJECT; (III) CONTRAVENE OR RESULT IN A VIOLATION OF ANY OF THE TERMS OR
REQUIREMENTS OF ANY GOVERNMENTAL AUTHORIZATION HELD BY KLAMATH NORTHERN; OR (IV)
CONTRAVENE OR RESULT IN A VIOLATION OR BREACH OF ANY PROVISION OF, OR GIVE ANY
PERSON THE RIGHT TO DECLARE A DEFAULT OR EXERCISE ANY REMEDY UNDER ANY
AGREEMENT, INSTRUMENT, OR WRITING OF ANY NATURE TO WHICH SELLER OR KLAMATH
NORTHERN IS A PARTY OR BY WHICH SELLER, KLAMATH NORTHERN, OR ANY OF KLAMATH
NORTHERN’S ASSETS IS BOUND.

 

6.1.3        KLAMATH NORTHERN STOCK. THE AUTHORIZED EQUITY SECURITIES OF KLAMATH
NORTHERN CONSIST SOLELY OF 10,000 SHARES OF COMMON STOCK, NO PAR VALUE, 100 OF
WHICH ARE ISSUED AND OUTSTANDING. SELLER IS AND ON THE CLOSING DATE WILL BE THE
RECORD AND BENEFICIAL OWNER OF THE KLAMATH NORTHERN STOCK, FREE AND CLEAR OF ALL
LIENS. ALL SHARES OF THE KLAMATH NORTHERN STOCK HAVE BEEN DULY AUTHORIZED AND
VALIDLY ISSUED AND ARE FULLY PAID AND NONASSESSABLE. NONE OF THE KLAMATH
NORTHERN STOCK WAS ISSUED IN VIOLATION OF THE SECURITIES ACT OR ANY OTHER LEGAL
REQUIREMENT. NO PERSON HAS ANY RIGHT TO ACQUIRE ANY STOCK IN KLAMATH NORTHERN
PURSUANT TO ANY OPTION, WARRANT, CONVERSION RIGHT, OR OTHER CONTRACT. THERE ARE
NO CONTRACTS RELATING TO THE ISSUANCE, SALE, OR TRANSFER OF ANY STOCK IN KLAMATH
NORTHERN. UPON THE TRANSFER OF THE KLAMATH NORTHERN STOCK TO BUYER PURSUANT TO
THIS AGREEMENT, BUYER WILL OWN ALL OF THE ISSUED AND OUTSTANDING STOCK IN
KLAMATH NORTHERN, FREE AND CLEAR OF ALL LIENS OTHER THAN ANY LIENS SUFFERED OR
INCURRED BY BUYER.

 

6

--------------------------------------------------------------------------------


 

6.1.4        CERTAIN PROCEEDINGS. EXCEPT FOR THE CASE, NO PROCEEDING IS PENDING
OR, TO SELLER’S KNOWLEDGE, HAS BEEN THREATENED, AGAINST (I) SELLER THAT
CHALLENGES, OR COULD REASONABLY BE EXPECTED TO HAVE THE EFFECT OF PREVENTING,
MAKING ILLEGAL, OR OTHERWISE MATERIALLY INTERFERING WITH, THIS TRANSACTION, OR
(II) KLAMATH NORTHERN.

 

6.1.5        CONDUCT OF THE BUSINESS. KLAMATH NORTHERN PRESENTLY OWNS ALL OF THE
ASSETS REQUIRED TO CONDUCT THE BUSINESS AS THE SAME HAS BEEN CONDUCTED BY
KLAMATH NORTHERN PRIOR TO THE EFFECTIVE DATE.

 

6.1.6        REAL PROPERTY INTERESTS.  THE ATTACHED SCHEDULE 6.1.6 SETS FORTH A
COMPLETE AND ACCURATE DESCRIPTION OF ALL THE REAL PROPERTY AND INTERESTS IN REAL
PROPERTY USED BY KLAMATH NORTHERN IN CONNECTION WITH THE BUSINESS (THE “KNRC
REAL PROPERTY”). KLAMATH NORTHERN DOES NOT OWN OR LEASE AND HAS NOT AGREED TO
ACQUIRE OR LEASE ANY REAL PROPERTY OR INTEREST IN REAL PROPERTY MATERIAL TO THE
BUSINESS OTHER THAN THE KNRC REAL PROPERTY. EXCEPT AS OTHERWISE DESCRIBED ON
SCHEDULE 6.1.6, KLAMATH NORTHERN HAS THE EXCLUSIVE RIGHT TO POSSESS, USE, AND
OCCUPY ALL OF THE KNRC REAL PROPERTY, FREE AND CLEAR OF ALL LIENS OTHER THAN
PERMITTED ENCUMBRANCES. EXCEPT AS DESCRIBED IN THAT CERTAIN UNDATED REPORT
REGARDING KNRC’S TRACKS PREPARED AT BUYER’S REQUEST BY JIM L. STUTTERS, ALL
BUILDINGS, STRUCTURES, IMPROVEMENTS AND APPURTENANCES SITUATED ON THE KNRC REAL
PROPERTY ARE ADEQUATE AND SUITABLE IN ALL MATERIAL RESPECTS FOR THE PURPOSES FOR
WHICH THEY ARE CURRENTLY BEING USED AND KLAMATH NORTHERN HAS ADEQUATE RIGHTS OF
INGRESS AND EGRESS FOR THE OPERATION OF THE BUSINESS IN THE ORDINARY COURSE. TO
SELLER’S KNOWLEDGE, NONE OF SUCH BUILDINGS, STRUCTURES, IMPROVEMENTS OR
APPURTENANCES (OR ANY EQUIPMENT THEREIN), NOR THE OPERATION OR MAINTENANCE
THEREOF, VIOLATES IN ANY MATERIAL RESPECT ANY RESTRICTIVE COVENANT OR ANY
PROVISION OF ANY APPLICABLE LEGAL REQUIREMENT, OR ENCROACHES ON ANY PROPERTY
OWNED BY ANY OTHER PERSON.

 

6.1.7        TANGIBLE PERSONAL PROPERTY.  ALL MATERIAL TANGIBLE PERSONAL
PROPERTY OWNED BY KLAMATH NORTHERN THAT IS USED IN THE BUSINESS IS LOCATED ON
THE KNRC REAL PROPERTY OR AT THE GILCHRIST MILL.  THE ATTACHED SCHEDULE 6.1.7
CONTAINS A TRUE AND COMPLETE LIST OF ALL MACHINERY, EQUIPMENT, MOTOR VEHICLES,
FURNISHINGS, TRADE FIXTURES, CHATTELS, AND OTHER TANGIBLE PERSONAL PROPERTY
OWNED BY KLAMATH NORTHERN AND USED IN CONNECTION WITH THE BUSINESS AS OF THE
EFFECTIVE DATE (OTHER THAN ITEMS OF TANGIBLE PERSONAL PROPERTY THE AGGREGATE
COST OF WHICH TO KLAMATH NORTHERN WAS LESS THAN $50,000).

 

6.1.8        INTANGIBLE PROPERTY.

 

(A)           THE ATTACHED SCHEDULE 6.1.8 CONTAINS A COMPLETE AND ACCURATE LIST
OF ALL GOVERNMENTAL AUTHORIZATIONS HELD BY OR ISSUED TO KLAMATH NORTHERN IN
RESPECT OF THE BUSINESS (THE “PERMITS AND LICENSES”). TO SELLER’S KNOWLEDGE, THE
PERMITS AND LICENSES ARE ALL LICENSES, PERMITS, APPROVALS, CONSENTS,
CERTIFICATES, REGISTRATIONS AND AUTHORIZATIONS (GOVERNMENTAL, REGULATORY, OR
OTHERWISE) REQUIRED FOR THE CONTINUED LAWFUL CONDUCT OF THE BUSINESS AS THE SAME
HAS BEEN CONDUCTED BY KLAMATH NORTHERN PRIOR TO THE EFFECTIVE DATE.

 

(B)           KLAMATH NORTHERN NEITHER OWNS NOR IS LICENSED TO USE ANY
TRADEMARKS, TRADE NAMES, BUSINESS NAMES, PATENTS, INVENTIONS, COPYRIGHTS,
SERVICE MARKS, BRAND NAMES, OR INDUSTRIAL DESIGNS THAT ARE USED IN CONDUCTING
THE BUSINESS.

 

6.1.9        FINANCIAL STATEMENTS.  THE FINANCIAL STATEMENTS HAVE BEEN PREPARED
SUBSTANTIALLY IN ACCORDANCE WITH U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
APPLIED ON A BASIS CONSISTENT WITH PRIOR PERIODS, ARE CORRECT AND COMPLETE IN
ALL MATERIAL RESPECTS, AND PRESENT FAIRLY AND ACCURATELY THE ASSETS, KNOWN AND
RECORDED LIABILITIES, AND FINANCIAL CONDITION OF KLAMATH NORTHERN AS AT THE
RESPECTIVE DATES OF THE FINANCIAL STATEMENTS AND THE SALES, EARNINGS AND RESULTS
OF OPERATIONS OF KLAMATH NORTHERN FOR THE RESPECTIVE PERIODS COVERED BY THE
FINANCIAL STATEMENTS.  BETWEEN THE BALANCE SHEET DATE AND THE EFFECTIVE DATE, NO
EVENT OR CHANGE HAS OCCURRED THAT WOULD OR WOULD REASONABLY BE EXPECTED TO GIVE
RISE TO A MATERIAL ADVERSE EFFECT IN RESPECT OF THE BUSINESS.

 

6.1.10      EMPLOYEES.  SELLER HAS PREVIOUSLY PROVIDED TO BUYER THE FOLLOWING
INFORMATION FOR EACH OF THE BUSINESS EMPLOYEES: NAME, JOB TITLE, CURRENT ANNUAL
SALARY OR RATE OF PAY, THE DATE AND AMOUNT OF SUCH EMPLOYEE’S MOST RECENT PAY
INCREASE, AND SUCH EMPLOYEE’S PERIOD OF EMPLOYMENT WITH KLAMATH NORTHERN. THE

 

7

--------------------------------------------------------------------------------


 

FOREGOING INFORMATION PROVIDED TO BUYER IS TRUE, CORRECT, AND COMPLETE IN ALL
MATERIAL RESPECTS. THERE ARE NO CONTRACTS OF EMPLOYMENT OR SERVICE, WHETHER
WHOLLY OR PARTLY IN WRITING OR UNWRITTEN, WITH ANY BUSINESS EMPLOYEES. TO
SELLER’S KNOWLEDGE, NONE OF THE BUSINESS EMPLOYEES IS SUBJECT TO ANY
NON-COMPETITION OR CONFIDENTIALITY AGREEMENT IN FAVOR OF ANY OTHER PERSON.
KLAMATH NORTHERN HAS NOT (I) DURING THE NINETY (90) DAYS IMMEDIATELY PRECEDING
THE EFFECTIVE DATE, TERMINATED ANY EMPLOYEES OF THE BUSINESS OR (II) SINCE
JANUARY 1, 2000, TERMINATED ANY EMPLOYEES OF THE BUSINESS IN CIRCUMSTANCES THAT
GAVE RISE TO ANY LIABILITY OR OBLIGATION UNDER THE WARN ACT.

 

6.1.11      EMPLOYEE CONTROVERSIES. TO SELLER’S KNOWLEDGE, SINCE JUNE 1, 2001,
NO WRITTEN NOTICE HAS BEEN RECEIVED BY SELLER OR KLAMATH NORTHERN OF ANY
COMPLAINT FILED OR THREATENED BY ANY OF KLAMATH NORTHERN’S EMPLOYEES CLAIMING
THAT KLAMATH NORTHERN IS IN BREACH OF THE TERMS OF ANY CONTRACT OF EMPLOYMENT OR
THAT KLAMATH NORTHERN HAS VIOLATED ANY APPLICABLE LEGAL REQUIREMENTS WITH
RESPECT TO EMPLOYMENT MATTERS. THERE ARE NO OUTSTANDING ORDERS OR CHARGES
AGAINST KLAMATH NORTHERN UNDER ANY APPLICABLE LEGAL REQUIREMENTS RELATING TO
OCCUPATIONAL SAFETY AND HEALTH. ANY LEVIES, ASSESSMENTS, AND PENALTIES MADE
AGAINST KLAMATH NORTHERN PURSUANT TO APPLICABLE LEGAL REQUIREMENTS RELATING TO
OCCUPATIONAL SAFETY AND HEALTH HAVE BEEN PAID IN FULL

 

6.1.12      EMPLOYEE BENEFITS. THERE ARE NO POLICIES OR PRACTICES OF KLAMATH
NORTHERN WHICH CONFER BENEFITS ON EMPLOYEES OF KLAMATH NORTHERN OR CREATE
OBLIGATIONS OF KLAMATH NORTHERN WITH RESPECT TO SUCH EMPLOYEES AND THAT WILL BE
BINDING UPON BUYER OR KLAMATH NORTHERN IN CONNECTION WITH KLAMATH NORTHERN’S
EMPLOYMENT OF THE BUSINESS EMPLOYEES FROM AND AFTER THE CLOSING DATE. SELLER HAS
PREVIOUSLY MADE AVAILABLE TO BUYER ALL PENSION, GROUP INSURANCE, PROFIT SHARING,
AND SIMILAR PLANS, INCENTIVE ARRANGEMENTS, AND DEFERRED COMPENSATION PLANS OF
ANY KIND MADE AVAILABLE TO ANY EMPLOYEES OF KLAMATH NORTHERN. THERE IS NO
UNFUNDED LIABILITY IN CONNECTION WITH ANY SUCH PLANS AND KLAMATH NORTHERN HAS
COMPLIED IN ALL MATERIAL RESPECTS WITH THEIR OBLIGATIONS UNDER SUCH PLANS.

 

6.1.13      NO COLLECTIVE BARGAINING AGREEMENTS OR UNION CERTIFICATIONS. WITH
RESPECT TO THE BUSINESS EMPLOYEES, THERE ARE, AND SINCE JUNE 1, 2001 HAVE BEEN,
NO (I) COLLECTIVE BARGAINING AGREEMENTS IN EFFECT, (II) UNION CERTIFICATIONS OR
APPLICATIONS FOR UNION CERTIFICATION OUTSTANDING, (III) UNION ORGANIZING DRIVES,
(IV) VOLUNTARY RECOGNITIONS OF ANY UNION AS THE BARGAINING AGENT FOR ANY SUCH
EMPLOYEES, OR (V) ANY MATERIAL LABOR DISPUTES, GRIEVANCES, STRIKES, OR LOCKOUTS,
PENDING OR THREATENED.

 

6.1.14      EQUIPMENT LEASES/KNRC CONTRACTS.

 

(A)           THE ATTACHED SCHEDULE 6.1.14 CONTAINS A COMPLETE AND ACCURATE LIST
OF ALL MATERIAL CONTRACTS, AGREEMENTS, AND SIMILAR ARRANGEMENTS TO WHICH KLAMATH
NORTHERN IS A PARTY, OTHER THAN THE KNRC MANAGEMENT CONTRACT (THE “KNRC
CONTRACTS”). TO SELLER’S KNOWLEDGE, (I) EACH OF THE KNRC CONTRACTS IS VALID,
BINDING, IN FULL FORCE AND EFFECT, AND ENFORCEABLE BY KLAMATH NORTHERN IN
ACCORDANCE WITH ITS TERMS, (II) THE MATERIAL TERMS AND CONDITIONS OF EACH OF THE
KNRC CONTRACTS HAVE NOT BEEN MODIFIED IN ANY MATERIAL RESPECT, (III) KLAMATH
NORTHERN IS NOT IN BREACH OR DEFAULT IN ANY MATERIAL RESPECT UNDER ANY OF THE
KNRC CONTRACTS, AND (IV) NO OTHER PARTY IS IN BREACH OR DEFAULT IN ANY MATERIAL
RESPECT UNDER ANY OF THE KNRC CONTRACTS.

 

(B)           TO SELLER’S KNOWLEDGE, (I) EACH OF THE EQUIPMENT LEASES IS VALID,
BINDING, IN FULL FORCE AND EFFECT, AND ENFORCEABLE BY SELLER IN ACCORDANCE WITH
ITS TERMS, (II) THE MATERIAL TERMS AND CONDITIONS OF EACH OF THE EQUIPMENT
LEASES HAVE NOT BEEN MODIFIED IN ANY MATERIAL RESPECT, (III) SELLER IS NOT IN
BREACH OR DEFAULT IN ANY MATERIAL RESPECT UNDER ANY OF THE EQUIPMENT LEASES, AND
(IV) NO OTHER PARTY IS IN BREACH OR DEFAULT IN ANY MATERIAL RESPECT UNDER ANY OF
THE EQUIPMENT LEASES.

 

6.1.15      COMPLIANCE WITH LAW.  TO SELLER’S KNOWLEDGE, KLAMATH NORTHERN HAS
CONDUCTED ALL ASPECTS OF THE BUSINESS, INCLUDING ALL DEALINGS WITH OR IN RESPECT
OF THE BUSINESS EMPLOYEES, IN ACCORDANCE IN WITH ALL APPLICABLE LEGAL
REQUIREMENTS AND IN COMPLIANCE WITH THE PERMITS AND LICENSES, THE BREACH OF ANY
OF WHICH WOULD OR COULD REASONABLY BE EXPECTED TO GIVE RISE TO A MATERIAL
ADVERSE EFFECT.

 

8

--------------------------------------------------------------------------------


 

6.1.16      ENVIRONMENTAL. TO SELLER’S KNOWLEDGE, DURING THE PERIOD WHEN THE
KLAMATH NORTHERN STOCK HAS BEEN OWNED BY SELLER OR ITS AFFILIATES:

 

(A)           KLAMATH NORTHERN HAS BEEN AND IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL APPLICABLE ENVIRONMENTAL LAWS.

 

(B)           (I) EXCEPT FOR THE PRUDENT AND SAFE USE AND MANAGEMENT OF
HAZARDOUS SUBSTANCES IN THE ORDINARY COURSE OF BUSINESS, NO HAZARDOUS SUBSTANCE
(X) IS OR, DURING THE PERIOD OF KLAMATH NORTHERN’S OWNERSHIP, HAS BEEN USED,
TREATED, STORED, GENERATED, MANUFACTURED, OR OTHERWISE HANDLED ON OR AT ANY KNRC
REAL PROPERTY OR (Y) DURING THE PERIOD OF KLAMATH NORTHERN’S OWNERSHIP, HAS
OTHERWISE COME TO BE LOCATED IN, ON, OR UNDER ANY KNRC REAL PROPERTY; (II) NO
HAZARDOUS SUBSTANCES ARE STORED AT ANY KNRC REAL PROPERTY EXCEPT IN QUANTITIES
NECESSARY TO SATISFY REASONABLY ANTICIPATED USE; AND (III) NO HAZARDOUS
SUBSTANCES HAVE BEEN SPILLED, RELEASED, OR DISCHARGED IN A MANNER RESULTING IN
THE CONTAMINATION OF ANY KNRC REAL PROPERTY DURING THE PERIOD OF KLAMATH
NORTHERN’S OWNERSHIP.

 

(C)           ALL WASTES GENERATED BY KLAMATH NORTHERN AT ANY KNRC REAL PROPERTY
HAVE BEEN PROPERLY TRANSPORTED OFF SITE AND DISPOSED OF OR RECYCLED IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL APPLICABLE ENVIRONMENTAL LAWS.

 

(D)           NO OUTSTANDING LIENS (OTHER THAN PERMITTED ENCUMBRANCES) HAVE BEEN
PLACED ON ANY KNRC REAL PROPERTY UNDER ANY ENVIRONMENTAL LAW.

 

(E)           NEITHER SELLER NOR KLAMATH NORTHERN HAS RECEIVED ANY NOTICE, OR IS
AWARE, OF ANY PENDING OR THREATENED PROCEEDING WITH RESPECT TO ANY VIOLATION,
ALLEGED OR PROVEN, OF ANY ENVIRONMENTAL LAW BY KLAMATH NORTHERN INVOLVING ANY
KNRC REAL PROPERTY, OR ANY OPERATION CONDUCTED BY KLAMATH NORTHERN AT ANY KNRC
REAL PROPERTY, EXCLUDING NOTICES OR PROCEEDINGS RELATING TO MATTERS WHICH HAVE
BEEN RESOLVED IN ACCORDANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS AND ARE NO
LONGER OUTSTANDING.

 

(F)            THERE ARE NO UNDERGROUND STORAGE TANKS AT ANY KNRC REAL PROPERTY,
INCLUDING TANKS THAT HAVE BEEN CLOSED IN PLACE OR ARE EXEMPT FROM REGULATION.

 


6.2           BUYER’S REPRESENTATIONS AND WARRANTIES. BUYER REPRESENTS AND
WARRANTS TO SELLER AS FOLLOWS:


 

6.2.1        ORGANIZATION AND GOOD STANDING. BUYER IS A CORPORATION DULY
INCORPORATED, VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF BRITISH
COLUMBIA.

 

6.2.2        AUTHORITY; NO CONFLICT.

 

(A)           THIS AGREEMENT CONSTITUTES THE LEGAL, VALID, AND BINDING
OBLIGATION OF BUYER, ENFORCEABLE AGAINST BUYER IN ACCORDANCE WITH ITS TERMS.
UPON THEIR EXECUTION AND DELIVERY BY BUYER AT THE CLOSING, EACH OF THE BUYER
CLOSING DOCUMENTS WILL CONSTITUTE THE LEGAL, VALID, AND BINDING OBLIGATIONS OF
BUYER, ENFORCEABLE AGAINST BUYER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.
BUYER HAS FULL CORPORATE POWER, AUTHORITY, AND CAPACITY TO EXECUTE AND DELIVER
THIS AGREEMENT AND EACH OF THE BUYER CLOSING DOCUMENTS AND TO PERFORM ITS
OBLIGATIONS HEREUNDER AND THEREUNDER.

 

(B)           NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT, NOR THE
PERFORMANCE OF ANY OF BUYER’S OBLIGATIONS HEREUNDER, NOR THE CONSUMMATION OF
THIS TRANSACTION WILL, DIRECTLY OR INDIRECTLY (WITH OR WITHOUT NOTICE, LAPSE OF
TIME, OR BOTH), (I) CONTRAVENE OR RESULT IN A VIOLATION OF ANY PROVISION OF
BUYER’S ORGANIZATIONAL DOCUMENTS OR ANY RESOLUTION ADOPTED BY THE BOARD OF
DIRECTORS OR THE SHAREHOLDERS OF BUYER; OR (II) CONTRAVENE OR RESULT IN A
VIOLATION OF ANY LEGAL REQUIREMENT OR ANY ORDER TO WHICH BUYER IS SUBJECT; OR
(III) CONTRAVENE OR RESULT IN A VIOLATION OR BREACH OF ANY PROVISION OF, OR GIVE

 

9

--------------------------------------------------------------------------------


 

ANY PERSON THE RIGHT TO DECLARE A DEFAULT OR EXERCISE ANY REMEDY UNDER, ANY
AGREEMENT, INSTRUMENT, OR WRITING OF ANY NATURE TO WHICH BUYER IS A PARTY OR BY
WHICH BUYER OR ANY OF ITS ASSETS OR PROPERTIES IS BOUND.

 

6.2.3        CERTAIN PROCEEDINGS. NO PROCEEDING IS PENDING OR, TO BUYER’S
KNOWLEDGE, HAS BEEN THREATENED AGAINST BUYER THAT CHALLENGES, OR COULD
REASONABLY BE EXPECTED TO HAVE THE EFFECT OF PREVENTING, MAKING ILLEGAL, OR
OTHERWISE MATERIALLY INTERFERING WITH, THIS TRANSACTION.

 

6.2.4        SUFFICIENT FUNDS. BUYER HAS SUFFICIENT FUNDS AVAILABLE TO
CONSUMMATE THIS TRANSACTION.

 

6.2.5        ACQUISITION FOR INVESTMENT. BUYER ACKNOWLEDGES (I) THAT THE KLAMATH
NORTHERN STOCK HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR QUALIFIED OR
REGISTERED UNDER ANY STATE SECURITIES LAW ON THE GROUNDS THAT NO DISTRIBUTION OR
PUBLIC OFFERING OF THE KLAMATH NORTHERN STOCK IS TO BE EFFECTED, (II) THAT NO
PUBLIC MARKET NOW EXISTS FOR THE KLAMATH NORTHERN STOCK, AND (III) THAT A PUBLIC
MARKET THEREFOR MAY NEVER EXIST. BUYER IS ACQUIRING THE KLAMATH NORTHERN STOCK
SOLELY FOR ITS OWN ACCOUNT FOR INVESTMENT PURPOSES AND NOT AS A NOMINEE OR AGENT
FOR ANY OTHER PERSON AND NOT WITH A VIEW TO, OR FOR SALE IN CONNECTION WITH, ANY
DISTRIBUTION THEREOF. BUYER HAS NO AGREEMENT OR ARRANGEMENT WITH ANY PERSON TO
SELL, TRANSFER, OR PLEDGE THE KLAMATH NORTHERN STOCK TO SUCH PERSON OR TO ANY
OTHER PERSON, AND NO PRESENT INTENTION OR PLAN TO ENTER INTO ANY SUCH AGREEMENT
OR ARRANGEMENT.

 


6.3           “AS IS” TRANSACTION. AS A MATERIAL INDUCEMENT TO SELLER TO ENTER
INTO THIS AGREEMENT AND TO CONSUMMATE THIS TRANSACTION, BUYER HEREBY
ACKNOWLEDGES AND AGREES AS FOLLOWS:


 

6.3.1        BUYER HAS CONDUCTED ALL INVESTIGATIONS, INSPECTIONS, STUDIES,
TESTS, AND ANALYSES IT DESIRED TO CONDUCT WITH RESPECT TO KLAMATH NORTHERN, THE
BUSINESS, KLAMATH NORTHERN’S ASSETS AND LIABILITIES, AND THE EQUIPMENT LEASES
AND ACKNOWLEDGES THAT IT HAS BEEN PROVIDED SUFFICIENT ACCESS TO KLAMATH
NORTHERN’S ASSETS, INCLUDING ITS BOOKS AND RECORDS, FOR SUCH PURPOSE. IN
ENTERING INTO THIS AGREEMENT, BUYER IS RELYING SOLELY ON ITS OWN INVESTIGATION
AND IS ASSUMING THE RISK THAT ADVERSE PHYSICAL, ECONOMIC, OR OTHER CONDITIONS OR
CIRCUMSTANCES MAY NOT HAVE BEEN REVEALED BY ITS INVESTIGATION.

 

6.3.2        EXCEPT AS EXPRESSLY SET FORTH IN SECTION 6.1, NEITHER SELLER NOR
ANY OF ITS REPRESENTATIVES MAKES OR HAS MADE ANY REPRESENTATION OR WARRANTY
WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO ANY MATTER RELATING TO KLAMATH
NORTHERN, THE KLAMATH NORTHERN STOCK, THE BUSINESS, KLAMATH NORTHERN’S ASSETS OR
LIABILITIES, OR THE EQUIPMENT LEASES. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EXCEPT AS EXPRESSLY SET FORTH IN SECTION 6.1, SELLER HEREBY EXPRESSLY
DISCLAIMS ANY WARRANTY WHATSOEVER, WHETHER STATUTORY OR OTHERWISE AND WHETHER
EXPRESS OR IMPLIED, OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE AS
TO ANY OF KLAMATH NORTHERN’S ASSETS (OR ANY PORTION THEREOF).

 

6.3.3        ON CLOSING, BUYER WILL ACCEPT THE KLAMATH NORTHERN STOCK, INCLUDING
KLAMATH NORTHERN’S ASSETS, AND THE EQUIPMENT LEASES “AS IS,” “WHERE IS,” AND
“WITH ALL FAULTS.”

 

6.3.4        NOTHING IN THIS SECTION 6.3 SHALL BE CONSTRUED TO LIMIT BUYER’S
RIGHT TO TERMINATE THIS TRANSACTION AS PROVIDED IN THIS AGREEMENT UPON A FAILURE
OF ANY OF THE CONDITIONS SET FORTH IN SECTION 4.2.

 


6.4           NO SURVIVAL OF REPRESENTATIONS AND WARRANTIES. THE REPRESENTATIONS
AND WARRANTIES SET FORTH IN SECTIONS 6.1 AND 6.2 SHALL NOT SURVIVE THE CLOSING
OR BEYOND THE CLOSING DATE.


 

10

--------------------------------------------------------------------------------


 


7.             ADDITIONAL COVENANTS.


 


7.1           RETENTION OF AND ACCESS TO BOOKS AND RECORDS.


 

7.1.1        BUYER AGREES TO RETAIN ALL BOOKS AND RECORDS OF OR RELATING TO
KLAMATH NORTHERN FOR A PERIOD OF SEVEN (7) YEARS AFTER THE CLOSING DATE.  BUYER
SHALL PERMIT SELLER (OR ITS SUCCESSORS) AND ITS REPRESENTATIVES TO INSPECT AND
COPY, AT SELLER’S (OR SUCH SUCCESSOR’S) SOLE EXPENSE, ANY SUCH BOOKS AND RECORDS
AT ANY TIME DURING NORMAL BUSINESS HOURS, UPON REASONABLE ADVANCE NOTICE.

 

7.1.2        AFTER THE SEVEN-YEAR PERIOD REFERRED TO IN SECTION 9.1.1, BUYER
SHALL PROVIDE NOT LESS THAN THIRTY (30) NOR MORE THAN SIXTY (60) DAYS NOTICE TO
SELLER (OR ITS SUCCESSORS, IF PREVIOUSLY IDENTIFIED BY NOTICE TO BUYER) PRIOR TO
ANY PROPOSED DESTRUCTION OR DISPOSITION OF ANY OF THE BOOKS AND RECORDS OF OR
RELATING TO KLAMATH NORTHERN. ANY SUCH NOTICE SHALL IDENTIFY WITH REASONABLE
SPECIFICITY THE BOOKS AND RECORDS TO BE DESTROYED OR DISPOSED OF AND THE DATE ON
WHICH SUCH DESTRUCTION OR DISPOSITION WILL OCCUR. IF THE RECIPIENT OF ANY SUCH
NOTICE WISHES TO OBTAIN ANY OF THE BOOKS OR RECORDS TO BE DESTROYED OR DISPOSED
OF, IT MAY DO SO BY GIVING NOTICE TO BUYER AT ANY TIME PRIOR TO THE SCHEDULED
DATE FOR DESTRUCTION OR DISPOSITION.  ALL OUT-OF-POCKET COSTS OF DELIVERING ANY
SUCH BOOKS AND RECORDS TO A REQUESTING PARTY SHALL BE PAID BY SUCH PARTY.

 


7.2           NO TRANSITION SERVICES. EXCEPT AS PROVIDED IN THE TRANSITION
SERVICES AGREEMENT (OPERATIONS) ENTERED INTO PURSUANT TO THE MILL AGREEMENT, AS
OF THE CLOSING DATE ALL DATA PROCESSING, ACCOUNTING, INSURANCE, BANKING, LEGAL,
COMMUNICATIONS, AND OTHER SERVICES AND PRODUCTS PROVIDED BY SELLER OR ITS
AFFILIATES IN RESPECT OF THE OPERATION OF KLAMATH NORTHERN SHALL TERMINATE AND
BUYER SHALL NOT BE ENTITLED TO ANY ON-GOING BENEFIT THEREOF.


 


7.3           REASONABLE ACCESS TO RECORDS AND CERTAIN PERSONNEL. AS LONG AS THE
CASE IS PENDING, (I) BUYER SHALL PERMIT SELLER’S COUNSEL AND OTHER PROFESSIONALS
EMPLOYED IN THE CASE REASONABLE ACCESS TO THE BOOKS AND RECORDS OF KLAMATH
NORTHERN (WHETHER IN DOCUMENTARY OR DATA FORM) FOR THE PURPOSE OF THE CONTINUING
ADMINISTRATION OF THE CASE (INCLUDING THE PURSUIT OF ANY AVOIDANCE, PREFERENCE,
OR SIMILAR ACTION), WHICH ACCESS SHALL INCLUDE (A) THE RIGHT TO COPY, AT
SELLER’S EXPENSE, SUCH DOCUMENTS AND RECORDS AS SUCH PROFESSIONALS MAY REQUEST
IN FURTHERANCE OF THE PURPOSES DESCRIBED ABOVE, AND (B) BUYER’S COPYING AND
DELIVERING TO SELLER OR ITS PROFESSIONALS SUCH DOCUMENTS OR RECORDS AS THEY MAY
REQUEST, BUT ONLY TO THE EXTENT SELLER OR ITS PROFESSIONALS FURNISHES BUYER WITH
REASONABLY DETAILED WRITTEN DESCRIPTIONS OF THE MATERIALS TO BE SO COPIED AND
SELLER REIMBURSES BUYER FOR THE REASONABLE COSTS AND EXPENSES THEREOF, AND (II)
BUYER SHALL PROVIDE SELLER AND SUCH PROFESSIONALS (AT NO COST TO SELLER) WITH
REASONABLE ACCESS DURING NORMAL BUSINESS HOURS TO PERSONNEL TO WHOM SELLER MAY
NEED CONTINUED ACCESS POST-CLOSING TO ASSIST SELLER IN THE CONTINUING
ADMINISTRATION OF THE CASE, SO LONG AS SUCH ACCESS DOES NOT UNREASONABLY
INTERFERE WITH BUYER’S NORMAL BUSINESS OPERATIONS.


 


7.4           PAYMENTS UNDER SPECIFIED EQUIPMENT LEASE. BUYER SHALL PAY TO
SELLER PROMPTLY UPON RECEIPT ANY AMOUNT RECEIVED BY BUYER OR KNRC AFTER THE
CLOSING DATE PURSUANT TO THE EQUIPMENT LEASE IDENTIFIED AS ITEM 4 ON SCHEDULE
1.2 WHICH IS ATTRIBUTABLE TO THE PERIOD PRIOR TO THE CLOSING DATE.


 


7.5           USE OF EXISTING ROADS CROSSING KNRC TRACKS. BUYER ACKNOWLEDGES
THAT CPLP, AS OWNER OF THE TREE FARM LOCATED IN KLAMATH COUNTY, OREGON, USES
ROADS THAT CROSS KNRC TRACKS AT TWO OR MORE LOCATIONS. BUYER AGREES THAT, FROM
AND AFTER THE CLOSING DATE, CPLP AND ANY SUCCESSOR OWNER OF SUCH TREE FARM SHALL
HAVE THE PERPETUAL, NON-EXCLUSIVE RIGHT TO USE SUCH ROAD CROSSINGS; PROVIDED
THAT CPLP OR SUCH SUCCESSOR OWNER SHALL BE REQUIRED TO MAINTAIN ALL SUCH ROAD
CROSSINGS AT ITS SOLE COST AND EXPENSE. IN FURTHERANCE THEREOF, SELLER SHALL
HAVE THE RIGHT, PRIOR TO THE CLOSING, TO CAUSE KLAMATH NORTHERN TO ENTER INTO
AND RECORD IN THE REAL PROPERTY RECORDS OF KLAMATH COUNTY, OREGON, AN AMENDMENT
TO THE APPLICABLE EASEMENT LISTED ON SCHEDULE 6.1.6 PERMITTING THE USE OF EACH
SUCH CROSSING ON THE TERMS SET FORTH IN THIS SECTION 7.5. IN THE EVENT ANY SUCH
AMENDMENT IS NOT ENTERED INTO PRIOR TO THE CLOSING, BUYER SHALL, AT THE REQUEST
OF CPLP OR ANY SUCCESSOR OWNER OF SUCH TREE FARM, CAUSE KLAMATH NORTHERN TO
ENTER INTO SUCH AN AMENDMENT IN FORM REASONABLY SATISFACTORY TO BUYER AND CPLP
OR SUCH SUCCESSOR, WHICH AMENDMENT SHALL BE RECORDED IN THE REAL PROPERTY
RECORDS OF KLAMATH COUNTY, OREGON, AT THE COST OF CPLP OR SUCH SUCCESSOR. CPLP
AND ANY SUCCESSOR OWNER OF THE TREE FARM SHALL HAVE THE RIGHT TO ENFORCE THE
PROVISIONS OF THIS SECTION 7.5.


 

11

--------------------------------------------------------------------------------


 


8.             TERMINATION.


 


8.1           TERMINATION EVENTS. THIS AGREEMENT MAY, BY NOTICE GIVEN PRIOR TO
OR AT THE CLOSING (WHICH NOTICE SHALL SPECIFY THE GROUNDS FOR TERMINATION), BE
TERMINATED:


 

8.1.1        BY SELLER (I) UPON THE OCCURRENCE OF A BUYER BREACH, (II) UPON THE
FAILURE OF ANY OF THE CONDITIONS SET FORTH IN SECTIONS 4.1, UNLESS SUCH FAILURE
IS THE RESULT OF A SELLER BREACH, OR (III) UPON ANY TERMINATION OF THE MILL
AGREEMENT;

 

8.1.2        BY BUYER (I) UPON THE OCCURRENCE OF A SELLER BREACH, (II) UPON THE
FAILURE OF ANY OF THE CONDITIONS SET FORTH IN SECTIONS 4.2, UNLESS SUCH FAILURE
IS THE RESULT OF A BUYER BREACH, OR (III) UPON ANY TERMINATION OF THE MILL
AGREEMENT; OR

 

8.1.3        BY MUTUAL WRITTEN AGREEMENT OF SELLER AND BUYER.

 


8.2           EFFECT OF TERMINATION. IN THE EVENT THIS AGREEMENT IS TERMINATED
PURSUANT TO SECTION 8.1.1 OR 8.1.2, NEITHER PARTY SHALL HAVE ANY FURTHER
LIABILITY OR OBLIGATION HEREUNDER; PROVIDED THAT (I) THE PARTIES RESPECTIVE
RIGHTS WITH RESPECT TO THE DEPOSIT SHALL BE AS SET FORTH IN THE MILL AGREEMENT,
AND (II) BUYER SHALL BE ENTITLED TO SUCH RIGHTS AND REMEDIES AS MAY BE PROVIDED
IN THE MILL AGREEMENT.


 


9.             DEFINITIONS AND INTERPRETATION.


 


9.1           DEFINED TERMS. AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS HAVE
THE RESPECTIVE MEANINGS SET FORTH BELOW:


 

“Affiliate” means (i) with respect to an individual (a) each member of such
individual’s Family (as hereinafter defined), (b) any Person that is directly or
indirectly controlled by such individual or one or more members of such
individual’s Family, (c) any Person in which such individual or one or more
members of such individual’s Family hold (individually or in the aggregate) a
Material Interest (as hereinafter defined), and (d) any Person with respect to
which such individual or one or more members of such individual’s Family serves
as a director, officer, partner, executor, or trustee (or in any similar
capacity); or (ii) with respect to any Person other than an individual (a) any
Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under common control with such
Person, (b) any Person that holds a Material Interest in such Person or in which
such Person holds a Material Interest, (c) each Person that serves as a
director, officer, partner, executor, or trustee of such Person (or in any
similar capacity), (d) any Person with respect to which such Person serves as
general partner or trustee (or in any similar capacity), and (e) any Affiliate
of any individual described in the foregoing clause (ii)(c) or (ii)(d).  For
purposes of this definition, (A) the “Family” of an individual means the
individual, the individual’s spouse, any other natural person who is related to
the individual or the individual’s spouse within the second degree, and any
other natural person who resides with the individual; and (B) “Material
Interest” means direct or indirect beneficial ownership of voting securities or
interests representing at least 20% of the outstanding voting power of a Person
or equity securities or interests representing at least 20% of the outstanding
equity securities or interests in a Person.

 

“Agreement” means this Purchase Agreement (KNRC/Equipment Leases).

 

“Approval Order” has the meaning set forth in Section 3.3.

 

“Assignment and Assumption Agreement” has the meaning set forth in Section
5.2.6.

 

“Assumed Liabilities” has the meaning set forth in Section 2.3.

 

“Balance Sheet Date” means April 30, 2004.

 

“Bankruptcy Code” has the meaning set forth in the preamble.

 

12

--------------------------------------------------------------------------------


 

“Bankruptcy Court” has the meaning set forth in the preamble.

 

“Bidding Procedures Order” has the meaning set forth in the Mill Agreement.

 

“Board of Control” means the Board of Control of Crown Management.

 

“Breach” means any inaccuracy in or breach of, or any failure to perform or
comply with, any representation, warranty, covenant, obligation, or other
provision of this Agreement or any document delivered pursuant to this
Agreement.

 

“Business” means the operation of a short-line railroad servicing the Gilchrist
Mill.

 

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks in Vancouver, British Columbia, and Portland, Oregon are
authorized or required by applicable Legal Requirements to be closed.

 

“Business Employees” means the employees of Klamath Northern.

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Breach” means any of the following:

 

(i)            Buyer’s representations and warranties set forth in this
Agreement (considered collectively) are, or any such representation and warranty
(considered individually) is, determined not to have been true and correct in
all material respects when made;

 

(ii)           Buyer fails in any material respect to perform or comply with any
of its covenants or obligations under this Agreement and, except in the case of
the obligations set forth in Section 5.3, fails to cure such failure of
performance or compliance within ten (10) Business Days after notice from Seller
to Buyer specifying the nature of such failure of performance or compliance with
reasonable specificity;

 

(iii)          A Buyer Breach within the meaning of the Mill Agreement occurs;
or

 

(iv)          Buyer or any Affiliate of Buyer seeks or fails to use commercially
reasonable efforts to oppose an Order that, if entered, would result in the
failure of any of the conditions set forth in Sections 4.1.4, 4.1.5, 4.2.4, or
4.2.5.

 

“Buyer Closing Documents” means the documents to be executed and delivered by
Buyer at the Closing pursuant to Section 5.3.

 

“Buyer’s Knowledge” means that any of Duncan K. Davies, Hugh J. Sutcliffe or
John A. Horning is actually aware of a particular fact or other matter.

 

“Case” has the meaning set forth in the preamble.

 

“Closing” means the closing of this transaction, at which the events set forth
in Sections 5.2 and 5.3 shall occur.

 

“Closing Date” means the date on which the Closing occurs.

 

“Contamination” means the existence of a Hazardous Substance on or under a
specified property if the existence of such Hazardous Substance requires any
investigatory, remedial, removal, or other response action under any
Environmental Law or if any such action could be required by any Governmental
Authority under any Environmental Law.

 

13

--------------------------------------------------------------------------------


 

 “CPLP” means Crown Pacific Limited Partnership, a Delaware limited partnership.

 

“Crown Management” means Crown Pacific Management Limited Partnership, a
Delaware limited partnership, the managing general partner of Seller.

 

“Cure Costs” has the meaning set forth in Section 2.3.

 

“Damages” means all losses, liabilities, claims, damages (including incidental
and consequential damages), expenses (including costs of investigation and
defense and reasonable attorneys’ fees), and diminution of value, whether
suffered or incurred directly or indirectly and whether or not involving a third
party claim, except to the extent, if any, that any such losses, liabilities,
claims, damages, expenses, or diminution in value are recovered through
insurance proceeds actually received (net of any costs incurred in connection
therewith, whether through retrospective premium adjustments, experience-based
premium adjustments, or otherwise).

 

“Deposit” has the meaning set forth in the Mill Agreement.

 

“Effective Date” has the meaning set forth in the preamble.

 

“Environmental Law” means the Comprehensive Environmental Response, Compensation
and Liability Act, the Clean Air Act, the Water Pollution Control Act, the Solid
Waste Disposal Act, the Resource Conservation and Recovery Act, the Toxic
Substances Control Act, the Emergency Planning and Community Right-to-Know Act,
the Safe Drinking Water Act, the Occupational Safety and Health Act, and any
substantively similar state or local statutes, in each case as amended.

 

“Equipment Leases” has the meaning set forth in Section 1.2.

 

“Financial Statements” means those certain unaudited (i) operating statements of
Klamath Northern for each of the years ended December 31, 2001, 2002, and 2003
and for the four months ended April 30, 2004 and (ii) balance sheets of Klamath
Northern as at December 31, 2001, 2002, and 2003 and April 30, 2004, copies of
which have been provided to Buyer.

 

“Gilchrist Mill” means the sawmill in Klamath County, Oregon, owned by CPLP.

 

“Governmental Authority” means any national, federal, state, provincial, county,
municipal, or local government, or the government of any political subdivision
of the any of the foregoing, or any entity, authority, agency, ministry, or
other similar body exercising executive, legislative, judicial, regulatory, or
administrative authority or functions of or pertaining to the government,
including any quasi-governmental entity established to perform any such
functions.

 

“Governmental Authorization” means any consent, license, permit, waiver, or
other authorization issued, granted, given, or otherwise made available by or
under the authority of any Governmental Authority or pursuant to any Legal
Requirement.

 

“Hazardous Substance” means any waste or other substance that is listed,
defined, designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any admixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substitutes
therefor and asbestos or asbestos-containing materials.

 

“Klamath Northern” has the meaning set forth in Recital A.

 

“Klamath Northern Stock” has the meaning set forth in Section 1.1.

 

“KNRC Contracts” has the meaning set forth in Section 6.1.14.

 

14

--------------------------------------------------------------------------------


 

“KNRC Management Contract” means that certain Management Agreement made by and
among CPLP, Crown Management, and Klamath Northern dated as of January 1, 2002,
under which CPLP and Crown Management provide certain management services to
Klamath Northern.

 

“KNRC Real Property” has the meaning set forth in Section 6.1.6.

 

“Legal Requirement” means any federal, state, local, municipal, foreign,
international, multinational, or other administrative Order, constitution, law,
ordinance, principle of common law, regulation, rule, statute, or treaty.

 

“Lien” means any mortgage, deed of trust, pledge, assignment, security interest,
encumbrance, lien, charge, or claim of any kind or nature whatsoever in respect
of any property, including any of the foregoing created by, arising under, or
evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
a financing statement naming the owner of the property as to which such lien
relates as the debtor under the Uniform Commercial Code or any comparable law.

 

“Material Adverse Effect” means a material adverse effect on the combined
operations of the Business resulting, individually or in the aggregate, from any
state of facts, event, or change in circumstances other than (i) general
business, economic, financial, political, legal, regulatory, or other conditions
or changes that are not unique to the Business but also affect other Persons
involved in the short-line railroad industry, (ii) financial or securities
market fluctuations, (iii) the announcement of this transaction, (iv) any action
by Seller or Klamath Northern in accordance with Section 3.1, or (v) Klamath
Northern’s inability to retain any of the Business Employees.

 

 “Mill Agreement” has the meaning set forth in Recital B.

 

“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, or other Governmental Authority or by any arbitrator or
mediator.

 

“Ordinary Course of Business” means any action taken by a Person if, and only
if, such action is consistent with the past practices of such Person and is
taken in the ordinary course of the normal day-to-day operations of such Person.

 

“Organizational Documents” means (i) the articles or certificate of
incorporation and the bylaws of a corporation, (ii) the partnership agreement
and any statement of partnership of a general partnership, (iii) the limited
partnership agreement and certificate of limited partnership of a limited
partnership, (iv) any charter, operating agreement, or similar document adopted
or filed in connection with the creation, formation, or organization of a
Person, and (v) any amendment to any of the foregoing.

 

“Permits and Licenses” has the meaning set forth in Section 6.1.8.

 

“Permitted Encumbrances” means with respect to any specified property, such
defects, irregularities, encumbrances, and other imperfections of title as
normally exist with respect to property similar in character, and, in any event,
are not substantial in character, amount, or extent, and do not materially
detract from the value or materially impair the use of the property in question;
provided, however, that the Permitted Encumbrances shall not include any Liens
securing obligations of Seller or Klamath Northern for borrowed money, all of
which shall be removed from title by Seller or by the Bankruptcy Court prior to
or at the Closing.

 

“Person” means an individual, partnership, corporation, limited liability
company, joint stock company, trust, unincorporated organization or association,
joint venture, or other organization, whether or not a legal entity, or a
Governmental Authority.

 

15

--------------------------------------------------------------------------------


 

“Proceeding” means any action, arbitration, audit, hearing, litigation, or suit
(whether civil, criminal, administrative, investigative, or informal) commenced,
brought, conducted, or heard by or before, or otherwise involving, any
Governmental Authority, arbitrator, or mediator.

 

“Purchase Price” has the meaning set forth in Section 2.1.

 

“Representative” means, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of or to
such Person, including such Person’s attorneys, accountants, and financial
advisors.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” has the meaning set forth in the preamble.

 

“Seller Breach” means any of the following:

 

(i)            Seller’s representations and warranties set forth in this
Agreement (considered collectively) are, or any such representation and warranty
(considered individually) is, determined not to have been true and correct in
all material respects when made;

 

(ii)           Seller fails in any material respect to perform or comply with
any of its covenants or obligations under this Agreement and, except in the case
of the obligations set forth in Section 5.2, fails to cure such failure of
performance or compliance within ten (10) Business Days after notice from Buyer
to Seller specifying the nature of such failure of performance or compliance
with reasonable specificity;

 

(iii)          A Seller Breach within the meaning of the Mill Agreement occurs;
or

 

(iv)          Seller or any Affiliate of Seller seeks or fails to use
commercially reasonable efforts to oppose an Order that, if entered, would
result in the failure of any of the conditions set forth in Sections 4.1.4,
4.1.5, 4.2.4, or 4.2.5.

 

“Seller Closing Documents” means the documents to be executed and delivered by
Seller at the Closing pursuant to Section 5.2.

 

“Seller’s Knowledge” means that any of Steven E. Dietrich, P.A. (Tony)
Leineweber, or John S. Ernst is actually aware of a particular fact or other
matter.

 

“STB Approval” has the meaning set forth in Section 3.4.

 

“Tax” means any tax (including any income tax, capital gains tax, value-added
tax, sales tax, excise tax, property tax, gift tax, or estate tax), levy,
assessment, tariff, duty (including any customs duty), deficiency, or other fee,
and any related charge or amount (including any fine, penalty, interest, or
addition to tax), imposed, assessed, or collected by or under the authority of
any Governmental Authority or payable pursuant to any tax-sharing agreement or
other contract relating to the sharing or payment of any such tax, levy,
assessment, tariff, duty, deficiency, or fee.

 

“Third Party Liability” has the meaning set forth in Section 8.2.

 

“Threatened” means, with respect to a claim, Proceeding, dispute, action, or
other matter, the making of any demand or statement (written or oral), the
giving of any written notice, the occurrence of any event, or the existence of
any circumstance that would lead a prudent Person to conclude that such claim,
Proceeding, dispute, action, or other matter is likely to be asserted,
commenced, taken, or otherwise pursued in the future.

 

“Transition Services Agreement (Operations)” has the meaning set forth in the
Mill Agreement.

 

16

--------------------------------------------------------------------------------


 

“Tree Farms” has the meaning set forth in the Mill Agreement.

 

“WARN Act” means the Worker Adjustment and Retraining Act, as amended.

 


9.2           CONSTRUCTION AND INTERPRETATION.


 

9.2.1        THE HEADINGS OR TITLES OF THE SECTIONS OF THIS AGREEMENT ARE
INTENDED FOR EASE OF REFERENCE ONLY AND SHALL HAVE NO EFFECT WHATSOEVER ON THE
CONSTRUCTION OR INTERPRETATION OF ANY PROVISION OF THIS AGREEMENT. REFERENCES
HEREIN TO SECTIONS ARE TO SECTIONS OF THIS AGREEMENT UNLESS OTHERWISE SPECIFIED.

 

9.2.2        MEANINGS OF DEFINED TERMS USED IN THIS AGREEMENT ARE EQUALLY
APPLICABLE TO SINGULAR AND PLURAL FORMS OF THE DEFINED TERMS. THE MASCULINE
GENDER SHALL ALSO INCLUDE THE FEMININE AND NEUTRAL GENDERS AND VICE VERSA.

 

9.2.3        AS USED HEREIN, (I) THE TERM “PARTY” REFERS TO A PARTY TO THIS
AGREEMENT, UNLESS OTHERWISE SPECIFIED, (II) THE TERM “THIS TRANSACTION” MEANS
THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT, (III) THE TERMS “HEREOF,”
“HEREIN,” “HEREUNDER,” AND SIMILAR TERMS REFER TO THIS AGREEMENT AS A WHOLE AND
NOT TO ANY PARTICULAR PROVISION OF THIS AGREEMENT, (IV) THE TERM “INCLUDING” IS
NOT LIMITING AND MEANS “INCLUDING, WITHOUT LIMITATION,” (V) THE TERM “DOCUMENTS”
INCLUDES ALL INSTRUMENTS, DOCUMENTS, AGREEMENTS, CERTIFICATES, INDENTURES,
NOTICES, AND OTHER WRITINGS, HOWEVER EVIDENCED, AND (VI) THE TERM “PROPERTY”
INCLUDES ANY KIND OF PROPERTY OR ASSET, REAL, PERSONAL, OR MIXED, TANGIBLE OR
INTANGIBLE.

 

9.2.4        IN THE EVENT ANY PERIOD OF TIME SPECIFIED IN THIS AGREEMENT ENDS ON
A DAY OTHER THAN A BUSINESS DAY, SUCH PERIOD SHALL BE EXTENDED TO THE NEXT
FOLLOWING BUSINESS DAY. IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED
DATE TO A LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING,” THE
WORDS “TO” AND “UNTIL” EACH MEAN “TO BUT EXCLUDING,” AND THE WORD “THROUGH”
MEANS “TO AND INCLUDING.”

 

9.2.5        ALL DOLLAR AMOUNTS HEREIN ARE EXPRESSED IN UNITED STATES CURRENCY.

 

9.2.6        THIS AGREEMENT IS THE PRODUCT OF ARM’S LENGTH NEGOTIATIONS AMONG,
AND HAS BEEN REVIEWED BY COUNSEL TO, THE PARTIES AND IS THE PRODUCT OF ALL THE
PARTIES. ACCORDINGLY, THIS AGREEMENT SHALL NOT BE CONSTRUED FOR OR AGAINST ANY
PARTY BY REASON OF THE AUTHORSHIP OR ALLEGED AUTHORSHIP OF ANY PROVISION HEREOF.

 


10.           MISCELLANEOUS PROVISIONS.


 


10.1         SURVIVAL. EXCEPT AS OTHERWISE PROVIDED HEREIN AND EXCEPT FOR THE
COVENANTS AND AGREEMENTS THAT ARE EXPRESSLY PROVIDED TO BE PERFORMED AFTER THE
CLOSING DATE (WHICH SHALL SURVIVE THE CLOSING), NONE OF THE RESPECTIVE
REPRESENTATIONS, WARRANTIES, COVENANTS, AND AGREEMENTS OF SELLER AND BUYER
HEREIN, OR IN ANY CERTIFICATES OR OTHER DOCUMENTS DELIVERED PRIOR TO OR AT THE
CLOSING, SHALL SURVIVE THE CLOSING.


 


10.2         EXPENSES. EACH PARTY SHALL BEAR ITS RESPECTIVE EXPENSES INCURRED IN
CONNECTION WITH THE PREPARATION, EXECUTION, AND PERFORMANCE OF THIS AGREEMENT
AND THE CONSUMMATION OF THIS TRANSACTION, INCLUDING ALL FEES AND EXPENSES OF ITS
REPRESENTATIVES AND ANY BROKERAGE OR FINDERS’ FEES OR COMMISSIONS OR ANY OTHER
SIMILAR PAYMENT IN CONNECTION WITH THIS TRANSACTION.


 


10.3         ATTORNEYS’ FEES. IF A SUIT, ACTION, OR OTHER PROCEEDING OF ANY
NATURE WHATSOEVER (INCLUDING ANY PROCEEDING UNDER THE BANKRUPTCY CODE) IS
INSTITUTED IN CONNECTION WITH THIS AGREEMENT OR ANY INSTRUMENT OR AGREEMENT
DELIVERED BY EITHER PARTY AT THE CLOSING, OR TO INTERPRET OR ENFORCE ANY RIGHTS
OR REMEDIES HEREUNDER OR THEREUNDER, THE PREVAILING PARTY SHALL BE ENTITLED TO
RECOVER ITS ATTORNEYS’ FEES AND ALL OTHER FEES, COSTS, AND EXPENSES ACTUALLY
INCURRED AND REASONABLY NECESSARY IN CONNECTION THEREWITH, AS DETERMINED BY THE
COURT AT TRIAL OR ON ANY APPEAL OR REVIEW, IN ADDITION TO ALL OTHER AMOUNTS
PROVIDED BY LAW.


 

17

--------------------------------------------------------------------------------


 


10.4         BINDING EFFECT. THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING
UPON AND INURE TO THE BENEFIT OF THE PARTIES AND, SUBJECT TO THE RESTRICTIONS ON
ASSIGNMENT SET FORTH HEREIN, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


 


10.5         ASSIGNMENT. NEITHER PARTY SHALL ASSIGN ANY OF ITS RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTY, SAVE AND EXCEPT THAT BUYER MAY, BY NOTICE TO SELLER, ASSIGN ITS RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT TO ONE OR MORE AFFILIATES OF BUYER;
PROVIDED, HOWEVER, THAT NO SUCH ASSIGNMENT BY BUYER SHALL BE EFFECTIVE UNTIL AND
UNLESS BUYER HAS DELIVERED TO SELLER A GUARANTEE OF EACH SUCH ASSIGNEE’S
OBLIGATIONS UNDER THIS AGREEMENT IN SUBSTANTIALLY THE FORM ATTACHED AS EXHIBIT
B, DULY EXECUTED BY INTERNATIONAL FOREST PRODUCTS LIMITED, A BRITISH COLUMBIA
CORPORATION. NO ASSIGNMENT OF THIS AGREEMENT SHALL RELEASE THE ASSIGNING PARTY
FROM ITS OBLIGATIONS UNDER THIS AGREEMENT.


 


10.6         NOTICES. ALL NOTICES UNDER THIS AGREEMENT SHALL BE IN WRITING.
NOTICES MAY BE (I) DELIVERED PERSONALLY, (II) TRANSMITTED BY FACSIMILE, (III)
DELIVERED BY A RECOGNIZED NATIONAL OVERNIGHT DELIVERY SERVICE, OR (IV) MAILED BY
CERTIFIED UNITED STATES MAIL, POSTAGE PREPAID AND RETURN RECEIPT REQUESTED. 
NOTICES TO ANY PARTY SHALL BE DIRECTED TO ITS ADDRESS SET FORTH BELOW, OR TO
SUCH OTHER OR ADDITIONAL ADDRESS AS ANY PARTY MAY SPECIFY BY NOTICE TO THE OTHER
PARTY. ANY NOTICE DELIVERED IN ACCORDANCE WITH THIS SECTION 10.6 SHALL BE DEEMED
GIVEN WHEN ACTUALLY RECEIVED OR, IF EARLIER, (A) IN THE CASE OF ANY NOTICE
TRANSMITTED BY FACSIMILE, ON THE DATE ON WHICH THE TRANSMITTING PARTY RECEIVES
CONFIRMATION OF RECEIPT BY FACSIMILE TRANSMISSION, TELEPHONE, OR OTHERWISE, IF
SENT DURING THE RECIPIENT’S NORMAL BUSINESS HOURS OR, IF NOT, ON THE NEXT
BUSINESS DAY, (B) IN THE CASE OF ANY NOTICE DELIVERED BY A RECOGNIZED NATIONAL
OVERNIGHT DELIVERY SERVICE, ON THE NEXT BUSINESS DAY AFTER DELIVERY TO THE
SERVICE OR, IF DIFFERENT, ON THE DAY DESIGNATED FOR DELIVERY, OR (C) IN THE CASE
OF ANY NOTICE MAILED BY CERTIFIED U.S. MAIL, TWO BUSINESS DAYS AFTER DEPOSIT
THEREIN.

 

If to Seller:

 

Crown Pacific Partners, L.P.

 

 

805 S.W. Broadway, Suite 1500

 

 

Portland, OR 97205

 

 

Fax No.: 503-228-4875

 

 

Attn:       Steven E. Dietrich

 

 

 

With a copy to:

 

Andrews Kurth LLP

 

 

600 Travis, Suite 4200

 

 

Houston, TX 77002

 

 

Fax No.:  713-238-7172

 

 

Attn:       John Sparacino

 

 

 

And a copy to:

 

Ball Janik LLP

 

 

101 S.W. Main Street, Suite 1100

 

 

Portland, OR  97204

 

 

Fax No.: 503-295-1058

 

 

Attn:       William H. Perkins

 

 

 

If to Buyer:

 

c/o International Forest Products Limited

 

 

P.O. Box 49114

 

 

3500 - 1055 Dunsmuir Street

 

 

Vancouver, BC  V7X 1H7

 

 

Fax No: 604-688-0313

 

 

Attn:      John Horning

 

 

 

With a copy to:

 

Koffman Kalef

 

 

19th Floor, 885 West Georgia Street

 

 

Vancouver, BC  V6C 3H4

 

 

Fax No: 604-891-3788

 

 

Attn:     Douglas A. Side

 

18

--------------------------------------------------------------------------------


 

And a copy to:

 

Preston Gates & Ellis LLP

 

 

925 Fourth Avenue, Suite 2900

 

 

Seattle, WA 98104-1158

 

 

Fax No: 206-623-7022

 

 

Attn:      Marc Barreca


 


10.7         WAIVER. ANY PARTY’S FAILURE TO EXERCISE ANY RIGHT OR REMEDY UNDER
THIS AGREEMENT, DELAY IN EXERCISING ANY SUCH RIGHT OR REMEDY, OR PARTIAL
EXERCISE OF ANY SUCH RIGHT OR REMEDY, SHALL NOT CONSTITUTE A WAIVER OF THAT OR
ANY OTHER RIGHT OR REMEDY HEREUNDER. A WAIVER OF ANY BREACH OF ANY PROVISION OF
THIS AGREEMENT SHALL NOT CONSTITUTE A WAIVER OF ANY SUCCEEDING BREACH OF SUCH
PROVISION OR A WAIVER OF SUCH PROVISION ITSELF. NO WAIVER OF ANY PROVISION OF
THIS AGREEMENT SHALL BE BINDING ON A PARTY UNLESS IT IS SET FORTH IN WRITING AND
SIGNED BY SUCH PARTY.


 


10.8         AMENDMENT. THIS AGREEMENT MAY NOT BE MODIFIED OR AMENDED EXCEPT BY
THE WRITTEN AGREEMENT OF THE PARTIES.


 


10.9         SEVERABILITY. IF ANY PROVISION OF THIS AGREEMENT IS HELD INVALID,
ILLEGAL, OR UNENFORCEABLE, THEN (I) SUCH PROVISION SHALL BE ENFORCEABLE TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, AND (II) THE VALIDITY AND
ENFORCEABILITY OF THE OTHER PROVISIONS OF THIS AGREEMENT SHALL NOT BE AFFECTED
AND ALL SUCH PROVISIONS SHALL REMAIN IN FULL FORCE AND EFFECT.


 


10.10       INTEGRATION. THIS AGREEMENT, INCLUDING THE EXHIBITS AND SCHEDULES
HERETO, CONTAINS THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AND
CONTEMPORANEOUS AGREEMENTS WITH RESPECT THERETO. THE PARTIES ACKNOWLEDGE AND
AGREE THAT THERE ARE NO AGREEMENTS OR REPRESENTATIONS RELATING TO THE SUBJECT
MATTER OF THIS AGREEMENT, EITHER WRITTEN OR ORAL, EXPRESS OR IMPLIED, THAT ARE
NOT SET FORTH IN THIS AGREEMENT OR IN THE EXHIBITS AND SCHEDULES TO THIS
AGREEMENT.


 


10.11       GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF OREGON (WITHOUT REGARD TO THE
PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAWS).


 


10.12       JURISDICTION. BUYER AND SELLER AGREE THAT THE BANKRUPTCY COURT SHALL
HAVE EXCLUSIVE JURISDICTION OVER ALL DISPUTES AND OTHER MATTERS RELATING TO (I)
THE INTERPRETATION AND ENFORCEMENT OF THIS AGREEMENT OR ANY ANCILLARY DOCUMENT
EXECUTED PURSUANT HERETO; AND (II) THE KLAMATH NORTHERN STOCK, THE EQUIPMENT
LEASES, AND THE ASSUMED LIABILITIES, AND BUYER EXPRESSLY CONSENTS TO AND AGREES
NOT TO CONTEST SUCH EXCLUSIVE JURISDICTION.


 


10.13       EXECUTION. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.
EACH PARTY MAY RELY UPON THE SIGNATURE OF EACH OTHER PARTY ON THIS AGREEMENT
THAT IS TRANSMITTED BY FACSIMILE AS CONSTITUTING A DULY AUTHORIZED, IRREVOCABLE,
ACTUAL, CURRENT DELIVERY OF THIS AGREEMENT WITH THE ORIGINAL INK SIGNATURE OF
THE TRANSMITTING PARTY.


 


10.14       INCORPORATION OF RECITALS, EXHIBITS, AND SCHEDULES. THE RECITALS TO
THIS AGREEMENT AND ALL EXHIBITS AND SCHEDULES TO THIS AGREEMENT ARE INCORPORATED
HEREIN BY THIS REFERENCE.


 


10.15       FURTHER ASSURANCES. EACH PARTY AGREES TO EXECUTE AND DELIVER SUCH
ADDITIONAL DOCUMENTS AND INSTRUMENTS AS MAY REASONABLY BE REQUIRED TO EFFECT
THIS TRANSACTION FULLY, SO LONG AS THE TERMS THEREOF ARE CONSISTENT WITH THE
TERMS OF THIS AGREEMENT.

 

[Signature page follows]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

Seller:

CROWN PACIFIC PARTNERS, L.P.,

 

 

a Delaware limited partnership

 

 

 

 

 

By:

Crown Pacific Management Limited Partnership, its
Managing General Partner

 

 

 

 

 

 

 

 

By:

/s/ Steven E. Dietrich

 

 

 

Title: SVP, CFO & Treasurer

 

 

 

 

 

 

 

Buyer:

INTERNATIONAL FOREST PRODUCTS LIMITED, a
British Columbia corporation

 

 

 

 

 

 

 

By:

/s/ Duncan K. Davis

 

 

Title:  President & CEO

 

 

 

 

 

 

 

 

By:

/s/ John Horning

 

 

Title: Sr. Vice Pres. & CFO

 

 

20

--------------------------------------------------------------------------------


 

Schedules:

 

 

 

1.2

 

Equipment Leases

6.1.6

 

KNRC Real Property Interests

6.1.7

 

Personal Property

6.1.8

 

Permits and Licenses

6.1.14

 

KNRC Contracts

 

 

 

Exhibits:

 

 

 

A

 

Assignment and Assumption Agreement

B

 

Guarantee

 

21

--------------------------------------------------------------------------------